OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
Rejoined the withdrawn Claims 13-24 & 26 into this Allowance of Claims 1-7 & 25.
Claim 13, line 7, replaced “MOCVD or chemical vapor deposition (CVD)” with -- MOCVD or CVD --.

Authorization for this examiner’s amendment was given in a telephone interview with Brendan Serapiglia on February 22, 2021.	
Allowance Subject Matter
Claims 1-7 and 13-26 are allowed.  Following is the Examiner’s statement of reason for allowance:

Neither Kub (U.S. Patent No. 6,274,892) nor Yasuhara (U.S. Publication 2016/0268181) anticipates or suggests such limitations as: “a first metal contact to the first n-type layer and a second metal contact to the second n-type layer, wherein: the device comprises a light emitting device outputting light with a power of at least 3 mW in response to a current density of at least 10 A/cm2 flowing between the first metal contact and the second metal contact, and the current density of at least 5 A/cm2 flows in response to a voltage of less than 3.5 V applied across the device between the first metal contact and the second metal contact” (as applied to Claim 1); and “forming a first metal contact to the first n-type layer and a second metal contact to the second n-type layer, wherein: the subsequent III-nitride material forms a tunnel junction at an interface between the second n-type layer and the second p-type layer, the device comprises a light emitting device outputting light having a power of at least 3 mW in response to a current density of at least 10 A/cm2 flowing between the first metal contact and the second metal contact, and the current density of at least 5 A/cm2 flows in response to a voltage of less than 3.5 V applied across the device between the first metal contact and the second metal contact” (as applied to Claim 13), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS filed on 10/08/2020 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.

February 25, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815